


Exhibit 10.11


[Form of severance agreement between Orient-Express Hotels Ltd. and certain of
its officers, as amended]


SEVERANCE AGREEMENT
THIS AGREEMENT, dated [ ], [ ], is made by and between ORIENT-EXPRESS HOTELS
LTD., a Bermuda company (the “Company”), and [ ] (the “Executive”).
RECITALS
A. The Executive is employed by the Company or a subsidiary of the Company and
is appointed by the Company as its Vice President; and
B. The Company considers it essential to the best interests of its shareholders
to foster the continued employment of key management personnel; and
C. The Company's Board of Directors recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control with respect
to the Company exists and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of senior management personnel to the detriment of the Company and
its shareholders; and
D. The Company's Board of Directors has determined that appropriate steps should
be taken to reinforce and encourage the loyalty and continued attention and
dedication of the Company's senior management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change in control with respect
to the Company.
NOW, THEREFORE, the Company and the Executive hereby agree as follows:
Section 1.Defined Terms. Capitalized terms are defined in Section 13.


Section 2.Term of Agreement. This Agreement shall commence as of the date first
written above (the “Effective Date”) and shall continue in effect through the
third anniversary of the Effective Date; provided, however, that thereafter, the
term shall automatically be extended for additional one-year periods, unless,
not later than 90 days prior to the third anniversary or any anniversary
thereafter, as applicable, the Company or the Executive shall have given notice
to the other party of its or his election not to extend the term hereof.


Section 3.Company's Covenants. In order to induce the Executive to remain in the
employ of the Company or a subsidiary of the Company, the Company agrees, under
the conditions described herein, to pay the Executive the Severance Payment set
forth in Section 4. No Severance Payment shall be payable under this Agreement,
unless during the term of this Agreement there shall have been a termination of
the Executive's employment with the Company or a subsidiary of the Company
following a Change in Control under Section 4 hereof. This Agreement shall not
be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing between the Executive and the Company or a
subsidiary of the Company, the Executive shall not have any right to be retained
in the employ of the Company or a subsidiary of the Company.


Section 4.Severance Payment


(a)Severance Payment Following Change in Control. If during the term of this
Agreement (i) a Change in Control occurs and (ii) the Executive's employment is
terminated within one year following such Change in Control either (A) by the
Company or a subsidiary of the Company without Cause, or (B) by the Executive
with Good Reason, then, in any such case, the Company shall pay the Executive a
lump sum severance payment (the “Severance Payment”), in cash, equal to two
times the sum of (x) the Executive's annual base salary as in effect immediately
prior to the Date of Termination or, if higher, in effect immediately prior to
the first occurrence of an event or circumstance constituting Good Reason, and
(y) the most recent annual bonus payment made to the Executive.



--------------------------------------------------------------------------------




(b)Termination of Employment Prior to Change in Control. For purposes of this
Agreement, the Executive's employment shall be deemed to have been terminated
following a Change in Control by the Company or a subsidiary of the Company
without Cause or by the Executive with Good Reason, if (i) the Executive's
employment is terminated by the Company or a subsidiary of the Company without
Cause prior to a Change in Control and such termination was at the request or
direction of a Person who has entered into an agreement with the Company the
consummation of which constitutes a Change in Control (an “Acquiring Person”),
or (ii) the Executive terminates his employment for Good Reason prior to a
Change in Control and the circumstance or event which constitutes Good Reason
occurs at the request or direction of an Acquiring Person.


Section 5.Termination of Employment Agreement. Notwithstanding any provisions in
the employment agreement of the Executive with the Company or a subsidiary of
the Company, as in effect on the Effective Date (the “Employment Agreement”),
regarding the right to terminate the Executive's employment without cause or any
other reason, or regarding the required notice for termination, the Executive's
employment may only be terminated by him or by the Company or a subsidiary of
the Company without cause or any other reason, if the party terminating shall
give the other party not less than six months' prior written notice of the date
of termination, unless the termination occurs following a Change in Control, in
which event Section 6(b) hereof shall apply. This Section 5 shall not affect
(i) any provisions in the Employment Agreement related to termination for cause
or any other reason or (ii) any provisions in this Agreement related to
termination for Cause or Good Reason.


Section 6.Termination Procedures.


(a)Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive's employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with Section 9 hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall state (i) in the event of a termination by the Company or a
subsidiary of the Company, whether the termination is occurring for Cause, and
(ii) in the event of termination by the Executive, whether the termination is
occurring for Good Reason, and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated. Further, a Notice of Termination
for Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Company's Board of Directors at a meeting of the Company's Board of
Directors (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive's counsel, to be heard before the
Company's Board of Directors) finding that, in the good faith opinion of the
Company's Board of Directors, the Executive was guilty of conduct set forth in
clause (i) or (ii) of the definition of Cause herein, and specifying the
particulars thereof in reasonable detail.


(b)Date of Termination. With respect to any purported termination of the
Executive's employment after a Change in Control and during the term of this
Agreement, the phrase “Date of Termination” shall mean the date specified in the
Notice of Termination (which, in the case of a termination by the Company or a
subsidiary of the Company, shall not be less than thirty (30) days (except in
the case of a termination for Cause) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given).


Section 7.Excise Tax. In the event that it shall be determined that any payment
or distribution by the Company or a subsidiary of the Company to or for the
benefit of the Executive in connection with a Change in Control, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (including, without limitation, the acceleration of any payment,
award, distribution or benefit) (the “Payment”), constitutes an “excess
parachute payment” within the meaning of Section 280G of the Code, the Executive
shall be paid an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive after deduction of (i) any excise tax imposed
under Section 4999 of the Code and (ii) any federal, state and local income and
employment tax and excise tax imposed upon the Gross-Up Payment shall be equal
to the Payment. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay (a) federal income tax and employment taxes
at the highest marginal rate of federal income and employment taxation in the
calendar year in which the Gross-Up Payment is to be made and (b) state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive's residence in the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
may be obtained from the deduction of such state and local taxes.

2

--------------------------------------------------------------------------------






Section 8.Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.


Section 9.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when (i) sent by telefax, (ii) hand delivered,
(iii) sent by courier, or (iv) mailed by registered mail, return receipt
requested, postage prepaid, addressed, if to the Executive, to the address
inserted below the Executive's signature on the final page hereof and, if to the
Company, to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:
To the Company:


Orient-Express Hotels Ltd.
c/o Orient-Express Services Ltd.
1st Floor, Shackleton House
4 Battle Bridge Lane
London SE1 2HP, England
Attention: Company Secretary
Fax: +44-(0)20-7921-4777
To the Executive:


At the address then appearing on the payroll records of the Company

Section 10.Miscellaneous.


(a)No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Company's
Board of Directors.


(b)No waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


(c)This Agreement supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof which
have been made by either party; provided, however, that, except as set forth in
Section 5 hereof, this Agreement shall not supersede, but instead govern in
addition to, the Employment Agreement, and in the event of a conflict between
the Employment Agreement and this Agreement, this Agreement shall govern.


(d)The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of Bermuda.


(e)Any payments provided for hereunder shall be paid net of any applicable
withholding required under applicable laws.


(f)The obligations of the Company and the Executive under this Agreement which
by their nature may require either partial or total performance after the
expiration of the term of this Agreement shall survive such expiration.


Section 11.Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



3

--------------------------------------------------------------------------------




Section 12.Resolution of Disputes; Arbitration.


(a)All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Company's Board of Directors and shall be in
writing. Any denial by the Company's Board of Directors of a claim for payments
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon. The Company's Board of Directors shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Company's Board of
Directors a decision of the Company's Board of Directors within sixty (60) days
after notification by the Company's Board of Directors that the Executive's
claim has been denied.
(b)Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration before the American
Arbitration Association in New York, New York in accordance with its commercial
arbitration rules as in effect at the time when the dispute or controversy
arises. Judgment may be entered on the arbitrator's award in any court having
jurisdiction. Notwithstanding any provision of this Agreement to the contrary,
the Executive shall be entitled to seek specific performance of the Executive's
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.


Section 13.Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:
(a)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(b)“Acquiring Person” shall have the meaning set forth in Section 4 hereof.


(c)“Cause” for termination by the Company or a subsidiary of the Company of the
Executive's employment shall mean (i) the continued failure by the Executive to
substantially perform the Executive's duties with the Company after a written
demand for substantial performance is delivered to the Executive by the
Company's Board of Directors, which demand specifically identifies the manner in
which the Company's Board of Directors believes that the Executive has not
substantially performed the Executive's duties, and Executive has not cured any
such failure that is capable of being cured in all material respects within ten
(10) days of receiving such written demand, or (ii) the Executive's incapacity
due to physical or mental illness to perform the Executive's duties with the
Company for a period of three (3) consecutive months, or (iii) the conviction of
the Executive for any indictable criminal offense.


(d)For purposes of this Agreement, “Change in Control” means any of the
following events:


(i)any “person” (as that term is defined for the purposes of Section 13(d) or
14(d) of the Exchange Act) shall directly or indirectly become the beneficial
owner (as determined pursuant to Rule 13d-3 under the Exchange Act) of more than
40% of the voting shares of the Company then outstanding and then entitled to
vote generally in the election of directors of the Company (in this definition,
“voting shares”); or


(ii)individuals who, on December 7, 2012, constitute the Company's Board of
Directors (or the successors of such individuals nominated by such Board of
Directors or a committee thereof on which such individuals or their successors
constitute a majority) shall cease to constitute a majority of the Company's
Board of Directors; or


(iii)the Company amalgamates, merges or consolidates with or into any other
entity or entities, or the Company or its holders of voting shares effects any
reorganization, cash tender or exchange offer or other securities sale or
business combination, except (in any case) if more than 50% of the outstanding
voting shares of the surviving or resulting entity are beneficially owned
(directly or indirectly) by the holders of the Company's voting shares
immediately before the transaction or series of transactions; or



4

--------------------------------------------------------------------------------




(iv)the Company sells, leases, exchanges or otherwise disposes of all or
substantially all of its assets and business, except (in any case) to an entity
of which more than 50% of the outstanding voting shares are beneficially owned
(directly or indirectly) by the holders of the Company's voting shares
immediately before the transaction or series of transactions.


(e)“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.


(f)“Company” shall mean Orient-Express Hotels Ltd., and, except in determining
under Section 12(d) hereof whether or not any Change in Control of the Company
has occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


(g)“Date of Termination” shall have the meaning set forth in Section 6 hereof.


(h)“Effective Date” shall have the meaning set forth in Section 2 hereof.


(i)“Employment Agreement” shall have the meaning set forth in Section 5 hereof.


(j)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.


(k)“Executive” shall mean the individual named in the first paragraph of this
Agreement.


(l)“Good Reason” for termination by the Executive of the Executive's employment
shall mean the occurrence (without the Executive's express written consent) of
any one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described in any of clauses
(i), (iv), (v), (vi) or (vii) below, such act or failure to act is corrected
prior to the Date of Termination specified in the Notice of Termination given in
respect thereof:


(i)the assignment to the Executive of any duties inconsistent with the
Executive's status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive's responsibilities
from those in effect immediately prior to the Change in Control;


(ii)a reduction by the Company or a subsidiary of the Company in the Executive's
annual base salary as in effect on the date hereof or as the same may be
increased from time to time;


(iii)the relocation of the Executive's principal place of employment to a
location more than 50 miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's present
business travel obligations;


(iv)the failure by the Company or a subsidiary of the Company to pay to the
Executive any portion of the Executive's current compensation within thirty (30)
days of the date such compensation is due;


(v)the failure by the Company or a subsidiary of the Company to continue in
effect any compensation plan in which the Executive participates immediately
prior to the Change in Control which is material to the Executive's total
compensation, including but not limited to the Company's stock option, bonus and
other plans or any substitute plans adopted prior to the Change in Control,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company or a subsidiary of the Company to continue the Executive's participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount or timing of payment of benefits
provided and the level of the Executive's participation relative to other
participants, as existed immediately prior to the Change in Control;



5

--------------------------------------------------------------------------------




(vi)the failure by the Company or a subsidiary of the Company to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of the Company's pension, savings, life insurance,
medical, health and accident, or disability plans in which the Executive was
participating immediately prior to the Change in Control, the taking of any
other action by the Company or a subsidiary of the Company which would directly
or indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by the Executive at the time of the Change
in Control, or the failure by the Company or a subsidiary of the Company to
provide the Executive with the number of paid vacation days to which the
Executive is entitled on the basis of years of service with the Company or a
subsidiary of the Company in accordance with the Company's normal vacation
policy or any employment agreement in effect at the time of the Change in
Control; or


(vii)any purported termination of the Executive's employment by the Company or a
subsidiary of the Company following a Change in Control which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 6(a)
hereof.


The Executive's continued employment for thirty (30) days following any act or
failure to act constituting Good Reason shall constitute a waiver of rights with
respect to such (but only such) act or failure to act.
(m)“Gross-Up Payment” shall have the meaning set forth in Section 7 hereof.


(n)“Notice of Termination” shall have the meaning set forth in Section 6 hereof.


(o)“Payment” shall have the meaning set forth in Section 7 hereof.


(p)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


(q)“Severance Payment” shall have the meaning set forth in Section 4 hereof.
                
ORIENT-EXPRESS HOTELS LTD.
                        
By:
 
Name:
 
Title:
 
 
 
Name:
Address:








6